OPINION OF THE COURT
Appellant was convicted of possession of intoxicating liquor for sale. The only contention made on this appeal is that the evidence does not support the verdict. Possession is not disputed. The evidence that appellant possessed it for sale is circumstantial, but in our judgment fully as strong as in State v. Chambers, 34 N.M. 208, 279 P. 562. It fully warranted the trial court in submitting the case to the jury and the jury in concluding as it did.
The judgment is affirmed, and the cause will be remanded to the district court for enforcement of it.
It is so ordered.
BICKLEY, C.J., and CATRON, J., concur.
PARKER and SIMMS, JJ., did not participate.